   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 1   Robert P. Feldman (Bar Number 69602)
     bobfeldman@quinnemanuel.com
 2 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 3 Telephone:     (650) 801-5069
   Facsimile:     (650) 801-5100
 4
     John M. Potter (Bar Number 165843)
 5   johnpotter@quinnemanuel.com
   50 California Street, 22nd Floor
 6 San Francisco, California 94111
   Telephone:     (415) 875-6600
 7 Facsimile:     (415) 875-6700
 8   Alec A. Levy, pro hac vice
 9   aleclevy@quinnemanuel.com
   1300 I Street N.W., Suite 900
10 Washington, D.C. 20005
   Telephone:     (202) 538-8115
11 Facsimile:     (202) 538-8100

12 Attorneys for Defendants Pangang Group
   Company, Ltd., Pangang Group Steel
13 Vanadium & Titanium Company, Ltd.,
   Pangang Group Titanium Industry Company,
14 Ltd., and Pangang Group International
   Economic & Trading Company
15
                               UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18
    UNITED STATES OF AMERICA,                   ) CASE NO. 4:11-CR-0573-07-10 JSW
19                                              )
            Plaintiff,                          ) PANGANG DEFENDANTS’
20                                              ) PARTIAL OPPOSITION TO THE
                    v.                          ) CHEMOURS COMPANY’S
21                                              ) SEALING MOTION
    PANGANG GROUP COMPANY, LTD.;                )
22 PANGANG GROUP STEEL VANADIUM &               )
    TITANIUM COMPANY, LTD.; PANGANG             )
23 GROUP TITANIUM INDUSTRY                      )
    COMPANY, LTD; and PANGANG GROUP             )
24 INTERNATIONAL ECONOMIC &                     )
    TRADING COMPANY,                            )
25                                              )
            Defendants.                         )
26                                              )
27

28

         Pangang Defendants’ Partial Opposition to The Chemours Company’s Sealing Motion
                                Case No. 4:11-CR-0573-07-10 JSW
 1            It is not difficult to understand why Chemours wishes to keep its submission and

 2 accompanying declaration under seal: the arguments therein are entirely illogical and reveal

 3 Chemours’ complete lack of regard for criminal defendants’ right to a fair trial. The essence of

 4 Chemours’ argument is at pages 3 through 5 of its submission. Although Defendants will not

 5 repeat that argument here given the pending motion to seal, it suffices to say that it makes no

 6 sense. The accusations Chemours makes against the Defendants have nothing to do with where

 7 Defendants should be allowed to review evidence in this criminal case. The underlying premise of

 8 Chemours’ brief is that Defendants should be pre-judged guilty on the basis of Chemours’ say-so

 9 and should be deprived of the ability to meaningfully prepare for trial. They ask this Court to

10 restrict Defendants’ ability to prepare their defense beyond even the already severe and

11 unreasonable requests the government has made that were uniformly rejected by Magistrate Judge

12 Cousins. Defendants understand that Chemours has a statutory right to file this submission, and

13 must have their reasons for doing so, but this is clearly not the type of serious document that the

14 Court should give any weight to in a criminal case.

15          Although there appears to be nothing in the Chemours submission that would be the proper

16 subject of sealing under the normal rules in this District, no case law addresses whether the normal

17 sealing rules apply to a motion made pursuant to Section 1835(b). If the Court resolves this issue

18 by determining that the District’s rules do not apply, Defendants would merely and respectfully

19 request that the Court require Chemours to file a redacted version of its brief so that Defendants

20 are not required to file their Opposition under seal simply because it makes reference to portions

21 of Chemours’ submission that are indisputably not confidential.

22

23

24

25

26

27

28
                                                   -1-
           Pangang Defendants’ Partial Opposition to The Chemours Company’s Sealing Motion
                                  Case No. 4:11-CR-0573-07-10 JSW
 1          Defendants strongly oppose Chemours’ motion to the extent that it requests that any

 2 portion of Chemours’ filing be treated as “Attorney’s Eyes Only.” There is no “Attorney’s Eyes

 3 Only” provision in the Protective Order in this case, which was negotiated by Defendants and the

 4 government for months and approved by this Court. Chemours offers absolutely no justification

 5 for applying this restriction to the materials in its brief or accompanying declaration. Chemours

 6 simply refers the Court to “the nature of its submission.” That is plainly insufficient. As noted

 7 above, “the nature of [Chemours’] submission” does not even appear to be confidential, let alone

 8 so top-secret and highly-confidential as to warrant precluding defense counsel from sharing it with

 9 their clients as they advise them in this matter.

10
     Dated:     May 21, 2019                           /s/ Robert P. Feldman
11                                                     ROBERT P. FELDMAN
                                                       JOHN MARK POTTER
12                                                     ALEC ASHER LEVY
13                                                     Quinn Emanuel Urquhart & Sullivan, LLP
14                                                     Attorneys for Pangang Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
          Pangang Defendants’ Partial Opposition to The Chemours Company’s Sealing Motion
                                 Case No. 4:11-CR-0573-07-10 JSW
